 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                              SOUTHERN DISTRICT OF CALIFORNIA
 8
 9                                                             Case No.: 3:18-CV-02301 JLS (BGS)
     STEVEN WAYNE BONILLA
10
     CDCR #J-48500,                                            ORDER DISMISSING CIVIL
11                                            Plaintiff,       ACTION (1) FOR FAILURE TO PAY
                                                               FILING FEES REQUIRED BY
12                           vs.                               28 U.S.C. § 1914(a), AND
13                                                             (2) AS FRIVOLOUS PURSUANT
     JUDGE ANTHONY J. BATTAGLIA;
                                                               TO 28 U.S.C. § 1915A(b)(1)
14   JUDGE JAN M. ADLER,
15                                        Defendants.          (ECF No. 1)
16
17          Plaintiff Steven Wayne Bonilla, currently incarcerated at San Quentin State Prison
18   (“SQ”) located in San Quentin, California, and proceeding pro se, has filed a civil rights
19   complaint invoking federal jurisdiction pursuant to 42 U.S.C. sections 1981 and 1983. ECF
20   No. 1 (“Compl.”) at 3. 1
21          Plaintiff’s Complaint is titled as an “Objection” to an Order issued in Bonilla v.
22   McConnell, No. 3:18-CV-02060 AJB (JMA) (S.D. Cal. Sept. 7, 2018) (“McConnell”),
23   another civil rights action filed by Plaintiff and assigned to the Judges who are now named
24
25   1
       Plaintiff also alleges jurisdiction pursuant to 18 U.S.C. sections 241 and 242, see Compl. at 3, but those
26   criminal statutes do not support a private cause of action. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th
     Cir. 1980) (concluding that 18 U.S.C. sections 241 and 242 provide no private right of action and cannot
27   form the basis for a civil suit).


                                                           1
                                                                                         3:18-CV-02301 JLS (BGS)
 1   as Defendants in this case. See Compl. at 1. Both this action and the underlying decision
 2   Plaintiff challenges in McConnell seek to “void” his Alameda County criminal judgment
 3   and death sentence, and request that this Court “release the innocent Petitioner from
 4   custody forthwith.” Id. at 1–8; cf. McConnell, Compl., ECF No. 1, at 1–11.2
 5   I.     FAILURE TO PAY FILING FEE OR REQUEST IN FORMA PAUPERIS
            STATUS
 6
 7          All parties instituting any civil action, suit or proceeding in a district court of the
 8   United States, except an application for writ of habeas corpus, must pay a filing fee of
 9   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
10   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
11   pursuant to 28 U.S.C. § 1915(a). See Andrews v. Cervantes (“Cervantes”), 493 F.3d 1047,
12   1051 (9th Cir. 2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). The Prison
13   Litigation Reform Act’s (“PLRA”) amendments to section 1915, however, require that
14   every prisoner who is granted leave to proceed IFP must pay the entire fee in “increments”
15   or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
16   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether their action is
17   ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d
18   844, 847 (9th Cir. 2002).
19          Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
20   of fees to submit an affidavit that includes a statement of all assets possessed and
21
22   2
       In fact, the Court takes judicial notice that over the course of the last 18 years, Plaintiff has filed more
     than 1,100 separate civil rights actions and habeas corpus petitions. Several of Plaintiff’s more recent
23   filings have been in the Southern District of California, but the vast majority have been filed in the
24   Northern District of California, where Alameda County is situated. In 1992, Plaintiff was convicted by
     jury of first degree murder with special circumstances and sentenced to death in Alameda County, where
25   he remains incarcerated. See People v. Bonilla, 41 Cal. 4th 313 (2007); https://pcl.uscourts.gov/pcl/pages/
     search/results/parties.jsf?sid=42b7617aedac4330bbf2ca0daeeafeb0 (last visited Dec. 13, 2018); Bias v.
26   Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (“[Courts] may take notice of proceedings in other courts,
     both within and without the federal judicial system, if those proceedings have a direct relation to matters
27   at issue.”) (citation and quotations omitted).


                                                           2
                                                                                          3:18-CV-02301 JLS (BGS)
 1   demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
 2   Cir. 2015). In support of this affidavit, prisoners must also submit a “certified copy of the
 3   trust fund account statement (or institutional equivalent) for . . . the 6-month period
 4   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v.
 5   King (“King”), 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account
 6   statement, the Court assesses an initial payment of 20% of (a) the average monthly deposits
 7   in the account for the past six months, or (b) the average monthly balance in the account
 8   for the past six months, whichever is greater, unless the prisoner has no assets. See 28
 9   U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner
10   then collects subsequent payments, assessed at 20% of the preceding month’s income, in
11   any month in which his account exceeds $10, and forwards those payments to the Court
12   until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
13         Plaintiff did not pay the filing fee required to commence a civil action, nor has he
14   filed a Motion to Proceed IFP pursuant to 28 U.S.C. sections 1915(a)(1) and (2). For this
15   procedural reason alone, his case cannot proceed. See 28 U.S.C. § 1914(a); Cervantes, 493
16   F.3d at 1051.
17         And while the Court would typically grant him leave to file an IFP Motion, Plaintiff
18   has abused that privilege and is precluded from doing so by 28 U.S.C. section 1915(g)
19   unless he claims to face “imminent danger of serious physical injury” at the time of filing.
20   See Cervantes, 493 F.3d at 1051–52 (noting section 1915(g)’s exception for IFP complaints
21   that “make[] a plausible allegation that the prisoner faced ‘imminent danger of serious
22   physical injury’ at the time of filing”). Plaintiff makes no such allegations here. See In re
23   Bonilla, Nos. C 11-6306 CW (PR) et seq., 2012 WL 216401, at *1 (N.D. Cal. Jan. 24,
24   2012) (noting Plaintiff’s litigation history in the Northern District of California, including
25   the dismissal of 34 pro se civil rights actions between June 1, and October 31, 2011, alone,
26   “because the allegations in [his] complaints d[id] not state a claim for relief under
27   § 1983.”); id. at *3 n.1 (“The Court recently informed Plaintiff that, in accordance with 28


                                                   3
                                                                              3:18-CV-02301 JLS (BGS)
 1   U.S.C. § 1915(g), he no longer qualifies to proceed in forma pauperis in any civil rights
 2   action.”) (citing Order of Dismissal, In re Bonilla, Nos. C 11-3180 CW (PR) et seq., at
 3   6:23-7:19)).
 4   II.   INITIAL SCREENING PER 28 U.S.C. § 1915A(b)
 5         Even if Plaintiff had paid the full filing fee or were eligible to proceed IFP, however,
 6   28 U.S.C. section 1915A, also enacted as part of the PLRA, requires sua sponte dismissal
 7   of prisoner complaints like his, or any portions of them, which are “frivolous, malicious,
 8   or fail[] to state a claim upon which relief may be granted.” 28 U.S.C. § 1915A(b); see
 9   Coleman v. Tollefson, __ U.S. __, 135 S. Ct. 1759, 1764 (2015). “The purpose of § 1915A
10   is to ‘ensure that the targets of frivolous or malicious suits need not bear the expense of
11   responding.”’ Nordstrom v. Ryan, 762 F.3d 903, 907 n.1 (9th Cir. 2014) (internal citation
12   omitted). As noted above, in this case Plaintiff again seeks to “void” his Alameda County
13   criminal conviction and sentence, and to sue two of the Southern District of California
14   judges assigned to one of his more recently-filed, repetitive, and unsuccessful efforts at
15   doing so. See Compl. at 1.
16         As Plaintiff is now well aware, to the extent he seeks to render his capital conviction
17   and sentence a “nullity,” a writ of habeas corpus is his sole federal remedy. See id. at 6,
18   13. A lawsuit under 42 U.S.C. section 1983 is inappropriate. Preiser v. Rodriguez, 411
19   U.S. 475, 479 (1973) (“Release from penal custody is not an available remedy under the
20   Civil Rights Act”); Nettles v. Grounds, 830 F.3d 922, 933 (9th Cir. 2016) (en banc)
21   (“[H]abeas corpus is the exclusive remedy to attack the legality of [a] conviction or
22   sentence.”), cert. denied, 137 S. Ct. 645 (U.S. Jan. 9, 2017); cf. Wilkinson v. Dotson, 544
23   U.S. 74, 81 (2005) (“[Section] 1983 remains available for procedural challenges where
24   success in the action would not necessarily spell immediate or speedier release for the
25   prisoner . . . . [H]abeas remedies do not displace § 1983 actions where success in the civil
26   rights suit would not necessarily vitiate the legality of (not previously invalidated) state
27   confinement.”).


                                                   4
                                                                              3:18-CV-02301 JLS (BGS)
 1          The district court may dismiss a complaint “that merely repeats pending or
 2   previously litigated claims.” Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995)
 3   (applying 28 U.S.C. § 1915(d) (re-codified at 28 U.S.C. §§ 1915(e)(2)(B)(i), 1915A(b)(1));
 4   Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988) (duplicative or repetitious litigation
 5   of virtually identical causes of action is subject to dismissal under 28 U.S.C. § 1915 as
 6   malicious); Van Meter v. Morgan, 518 F.2d 366 (8th Cir. 1975) (dismissal of complaint as
 7   frivolous was not an abuse of discretion where plaintiff had filed other similar complaints);
 8   Ortega v. Ritchie, No. 18-CV-02944-HSG (PR), 2018 WL 3744154, at *2 (N.D. Cal. Aug.
 9   7, 2018).
10          Because Plaintiff’s case is frivolous, leave to amend is denied. Lopez v. Smith, 203
11   F.3d 1122, 1127 n.8 (9th Cir. 2000) (en banc) (noting that if claims are classified as
12   frivolous, “there is by definition no merit to the underlying action and so no reason to grant
13   leave to amend”).
14   III.   CONCLUSION
15          For the reasons explained above, the Court:
16          1.    DISMISSES this civil action based on Plaintiff’s failure to pay the $400 civil
17   filing and administrative fee required by 28 U.S.C. section 1914(a);
18          2.    DISMISSES Plaintiff’s Complaint (ECF No. 1) as frivolous pursuant to 28
19   U.S.C. section 1915A(b)(1);
20          3.    CERTIFIES that an IFP appeal in this case would not be taken in good faith
21   pursuant to 28 U.S.C. section 1915(a)(3); and
22          4.    DIRECTS the Clerk of the Court to close the file.
23          IT IS SO ORDERED.
24
25   Dated: January 7, 2019
26
27


                                                   5
                                                                              3:18-CV-02301 JLS (BGS)
